EXHIBIT 10.79

 

SECOND WAIVER

TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

SECOND WAIVER, dated as of May 15, 2018 (this "Waiver"), to the Revolving
Credit, Term Loan and Security Agreement dated as of March 31, 2017 (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among GEE GROUP INC., an Illinois
corporation ("Holdings"), SCRIBE SOLUTIONS, INC., a Florida corporation
("Scribe"), AGILE RESOURCES, INC., a Georgia corporation ("Agile"), ACCESS DATA
CONSULTING CORPORATION, a Colorado corporation ("Access"), TRIAD PERSONNEL
SERVICES, INC., an Illinois corporation ("Triad Personnel"), TRIAD LOGISTICS,
INC., an Ohio corporation ("Triad Logistics"), PALADIN CONSULTING, INC., a Texas
corporation ("Paladin"), BMCH, INC., an Ohio corporation ("BMCH"), GEE GROUP
PORTFOLIO INC., a Delaware corporation and the surviving corporation of the
merger of SNI HOLDCO INC., a Delaware corporation, with and into GEE Group
Portfolio Inc., a Delaware corporation ("SNI Holdings"), and SNI COMPANIES, a
Delaware corporation ("SNI" and together with Holdings, Scribe, Agile, Access,
Triad Personnel, Triad Logistics, Paladin, BMCH, SNI Holdings and each other
Person joined thereto as a borrower from time to time, collectively, the
"Borrowers" and each a "Borrower"), each Subsidiary of Holdings listed as a
"Guarantor" on the signature pages thereto (together with each other Person
joined thereto as a guarantor from time to time, collectively, the "Guarantors",
and each a "Guarantor", and together with the Borrowers, collectively, the "Loan
Parties" and each a "Loan Party"), the lenders which now are or which thereafter
become a party thereto that make Revolving Advances thereunder (together with
their respective successors and assigns, collectively, the "Revolving Lenders"
and each a "Revolving Lender"), the lenders which now are or which thereafter
become a party thereto that made or acquire an interest in the Term Loans
(together with their respective successors and assigns, collectively, the "Term
Loan Lenders" and each a "Term Loan Lender", and together with the Revolving
Lenders, collectively, the "Lenders" and each a "Lender"), MGG INVESTMENT GROUP
LP ("MGG"), as administrative agent for the Lenders (together with its
successors and assigns, in such capacity, the "Administrative Agent"), as
collateral agent for the Lenders (together with its successors and assigns, in
such capacity, the "Collateral Agent"), and as term loan agent for the Lenders
(together with its successors and assigns, in such capacity, the "Term Loan
Agent" and together with the Administrative Agent and the Collateral Agent, each
an "Agent" and, collectively, the "Agents").

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders wish
to modify certain terms and provisions of the Credit Agreement as hereinafter
set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

  1

   



 

2. Waiver.

 

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 4 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Credit Agreement and (B) the agreements of the Loan Parties set forth herein,
the Agents and the Required Lenders hereby waive any Defaults and Events of
Default under the Credit Agreement that have solely arisen or would otherwise
solely arise under Section 10.5(i) of the Credit Agreement solely by reason of
the Loan Parties failing to comply with the financial covenants in Section 6.5
of the Credit Agreement for the period ending March 31, 2018.

 

(b) The waiver in this Section 2 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Credit
Agreement or any Other Document, which terms and conditions shall continue in
full force and effect.

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in the Credit Agreement and in each Other Document,
certificate or other writing delivered by or on behalf of the Loan Parties to
any Agent or any Lender pursuant to the Credit Agreement or any Other Document
on or prior to the Waiver Effective Date are true and correct in all material
respects (except that such materiality qualifier shall not be applied to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Waiver Effective Date as though made on
and as of such date (unless such representations or warranties are stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of such earlier date),
and no Default or Event of Default has occurred and is continuing as of the
Waiver Effective Date or would result from this Waiver becoming effective in
accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute this Waiver and
deliver each Other Document to which it is a party, and to consummate the
transactions contemplated hereby and by the Credit Agreement, and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

 

  2

   



 

(c) Authorization; Etc. The execution, delivery and performance of this Waiver
by the Loan Parties, and the performance of the Credit Agreement, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Organizational Documents, (B) any material law or regulation, or any
judgment, order or decree of any Governmental Body or (C) any Material Contract
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Other Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect.

 

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Body is required in connection
with the due execution, delivery and performance by any Loan Party of this
Waiver or any Other Document to which it is or will be a party.

 

4. Conditions to Effectiveness. This Waiver shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied or waived being herein called the "Waiver Effective
Date"):

 

(a) The Agents shall have received this Waiver, duly executed by the Loan
Parties, each Agent and the Required Lenders.

 

(b) The representations and warranties contained in this Waiver and in the
Credit Agreement and in each Other Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to "materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Waiver Effective Date as though made on
and as of such date (unless such representations or warranties are stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of such earlier date).

 

(c) Except as expressly waived herein, no Default or Event of Default shall have
occurred and be continuing on the Waiver Effective Date or result from this
Waiver becoming effective in accordance with its terms.

 

  3

   



 

5. Continued Effectiveness of the Credit Agreement and Other Documents. Each
Loan Party hereby (i) acknowledges and consents to this Waiver, (ii) confirms
and agrees that the Credit Agreement and each Other Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Waiver
Effective Date all references in any such Other Document to "the Credit
Agreement", the "Agreement", "thereto", "thereof", "thereunder" or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended or modified by this Waiver, and (iii) confirms and agrees that to the
extent that any such Other Document purports to assign or pledge to the
Collateral Agent for the benefit of the Agents and the Lenders, or to grant to
the Collateral Agent for the benefit of the Agents and the Lenders a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Credit Agreement (as
amended hereby) and the Other Documents, such pledge, assignment and/or grant of
the security interest or Lien is hereby ratified and confirmed in all respects.
This Waiver does not and shall not affect any of the obligations of the Loan
Parties, other than as expressly provided herein, including, without limitation,
the Loan Parties' obligations to repay the Loans in accordance with the terms of
Credit Agreement, or the obligations of the Loan Parties under any Other
Document to which they are a party, all of which obligations shall remain in
full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Waiver shall not operate as a waiver of any
right, power or remedy of the Agents or any Lender under the Credit Agreement or
any Other Document, nor constitute a waiver of any provision of the Credit
Agreement or any Other Document.

 

6. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Credit Agreement and the
Other Documents and (b) each Agent and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to such Loan
Party and its Affiliates under the Credit Agreement and the Other Documents.
Notwithstanding the foregoing, the Agents and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Credit Agreement and the Other Documents. Accordingly, for and in
consideration of the agreements contained in this Waiver and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Waiver
Effective Date and arising out of, connected with or related in any way to this
Waiver, the Credit Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Loans, or the management of
such Loans or the Collateral, in each case, on or prior to the Waiver Effective
Date.

 

  4

   



 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
each provision of applicable federal or state law (including without limitation
the laws of the state of New York), if any, pertaining to general releases after
having been advised by its legal counsel with respect thereto.

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 6. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the Other Documents or any of its obligations thereunder, or
the validity, priority, enforceability or the extent of Collateral Agent's Lien
on any item of Collateral under the Credit Agreement or the Other Documents. If
any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents and attorneys, or any Person acting for or on
behalf of, or claiming through it violate the foregoing covenant, such Person,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as the Released Parties may sustain as a
result of such violation, all reasonable attorneys' fees and costs incurred by
the Released Parties as a result of such violation.

 



  5

   



 

7. Miscellaneous.

 

(a) This Waiver may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Waiver by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Waiver.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Waiver for any other
purpose.

 

(c) This Waiver shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

(d) Each Loan Party hereby acknowledges and agrees that this Waiver constitutes
a "Other Document" under the Credit Agreement. Accordingly, it shall be an Event
of Default under the Credit Agreement if (i) any representation or warranty made
by a Loan Party under or in connection with this Waiver shall have been untrue,
false or misleading in any material respect when made, or (ii) any Loan Party
shall fail to perform or observe any term, covenant or agreement contained in
this Waiver.

 

(e) Any provision of this Waiver that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents and the Lenders party to this Waiver in connection with the
preparation, execution and delivery of this Waiver or otherwise payable under
the Credit Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders party
to this Waiver.

 

[remainder of page intentionally left blank]

 

  6

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

 

GEE GROUP INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SCRIBE SOLUTIONS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AGILE RESOURCES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACCESS DATA CONSULTING CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TRIAD LOGISTICS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PALADIN CONSULTING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

  7

   



 

 

BMCH, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GEE GROUP PORTFOLIO INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SNI COMPANIES

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

  8

   



 

 

AGENTS:

 

MGG INVESTMENT GROUP LP,

as Administrative Agent, Collateral Agent Term Loan Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

  9

   



 



 

LENDERS:

 

MGG FUNDING II, LLC,

as Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF DRAWDOWN UNLEVERED FUND LP,

as Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF EVERGREEN UNLEVERED FUND LP,

as Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG CANADA FUND LP,

as Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

  10

   



 

 

MGG OFFSHORE FUNDING I, LLC, as

Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SPECIALTY FINANCE FUND LP, as

Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF EVERGREEN MASTER FUND

(CAYMAN) LP, as Lender

 

By: MGG Investment Group GP LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF DRAWDOWN MASTER FUND

(CAYMAN) LP, as Lender

 

By: MGG Investment Group GP II LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

  11

   

 



 

MGG SF DRAWDOWN MASTER FUND

(CAYMAN) LP, Lender

 

By: MGG Investment Group GP II LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  12



 